                    UNITED STATES DISTRICT COURT

                    EASTERN DISTRICT OF LOUISIANA


VINCENTE ZARAGOZA                                               CIVIL ACTION

v.                                                              NO. 18-6150

HARTFORD FIRE INSURANCE                                         SECTION "F"
COMPANY, ET AL.

                            ORDER AND REASONS

     Before   the   Court   is    the       defendants’      motion    to   strike

plaintiff’s   expert   witnesses    for       failure   to    comply    with   the

scheduling order.      For the reasons that follow, the motion is

GRANTED.

                                 Background

     This personal injury lawsuit arises from a car accident.

Vincente Zaragoza alleges that Joshua Emery, who drove a van while

working for Rent-A-Center, crashed into Zaragoza’s Trailblazer

while the two were driving east on U.S. Highway 90B in Orleans

Parish.

     Zaragoza sued Emery, Rent-A-Center, Inc., and Hartford Fire

Insurance Company in state court to recover for his injuries.                  The

defendants removed the case to this Court, invoking the Court’s

diversity jurisdiction.       The Court issued a scheduling order

selecting a March 25, 2019 jury trial date as well as other

deadlines including deadlines for exchanging expert reports.                   The
                                        1
scheduling order mandates that the plaintiff’s written expert

reports must be delivered to the defendants no later than December

6, 2018 and that the defendants’ written expert reports must be

delivered to the plaintiff no later than January 3, 2019. 1      The

Court admonishes counsel in the scheduling order that:

     The Court will not permit any witnesses, expert or fact,
     to testify or any exhibits to be used unless there has
     been compliance with this Order as it pertains to the
     witness and/or exhibits, without an order to do so issued
     on motion for good cause shown.
     ...
     Deadlines, cut-off dates, or other limits fixed herein
     may only be extended by the Court upon timely motion
     filed in compliance with the Local Rules and upon showing
     of good cause....


The plaintiff did not provide the defendants with any expert

reports by December 6, 2018.   However, in his witness list filed

on January 3, 2019, the plaintiff lists two expert witnesses, Aaron

Wolfson, Ph.D. and Ralph A. Litolff, Jr., CPA/CFF/ABV, CVA, MBA.

The defendants now move to strike and exclude these two expert

witnesses.

                                I.

     Rule 16 of the Federal Rules of Civil Procedure “authorizes

federal courts to control and expedite the discovery process




1On December 14, 2018, the Court granted the defendants’ unopposed
motion to extend their deadline to submit written expert reports;
their written expert reports must be produced by February 3, 2019.
                                 2
through a scheduling order.”           Barrett v. Atlantic Richfield Co.,

95   F.3d   375,   380   (5th   Cir.    1996).   Required   content    of   the

scheduling order includes deadlines to amend pleadings, complete

discovery, and file motions.       The scheduling order may be modified

“only for good cause and with the judge’s consent.” FED. R. CIV. P.

16(b)(4).     “The good cause standard requires the party seeking

relief to show that the deadlines cannot reasonably be met despite

the diligence of the party needing the extension."           S&W Enters. v.

Southtrust Bank of Ala., 315 F.3d 533, 535 (5th Cir. 2003).

      “Consistent with the authority vested in the trial court by

Rule 16 . . . the trial court [has] broad discretion to preserve

the integrity and purpose of the pretrial order.”              Geiserman v.

MacDonald, 893 F.2d 787, 790 (5th Cir. 1990)(internal citations

omitted).    This broad discretion includes the decision to exclude

evidence as a means of enforcing a pretrial order.                    Davis v.

Duplantis, 448 F.2d 918, 921 (5th Cir. 1971).               Rule 37(c) also

vests the Court with discretion to impose sanctions, including the

decision to exclude expert testimony for violations of Rule 26.

Barrett, 95 F.3d at 380.         The trial court’s “decision as to the

extent that pretrial activity should prevent the introduction of

otherwise competent and relevant testimony at trial must not be

disturbed unless it is demonstrated that he has clearly abused the



                                        3
broad discretion vested in him by Rule 16.”      Davis, 448 F.2d at

921.

       To determine if the district court abused its discretion in

excluding expert testimony, four factors are examined:

       (1)   the explanation, if any, for the party’s failure to
             comply with the discovery order;

       (2)   the prejudice to the opposing party of allowing the
             witness to testify;

       (3)   the possibility of curing such prejudice by granting a
             continuance; and

       (4)   the importance of the witness’s testimony.

Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73

F.3d 546, 572 (5th Cir. 1996)(citation omitted).     Notably, as to

the fourth factor, “the importance of such proposed testimony

cannot singularly override the enforcement of local rules and

scheduling orders.” Geiserman v. MacDonald, 893 F.2d 787, 792 (5th

Cir. 1990).

                                  II.

       The defendants urge the Court to strike and exclude the

plaintiff’s two expert witnesses identified for the first time in

the plaintiff’s witness list, which (although the list itself was

timely filed) was filed almost 30 days after the plaintiff’s expert

deadline.    The defendants submit that the plaintiff has offered no

explanation for his failure to comply with the scheduling order.


                                   4
The defendants aver that they would suffer prejudice, given that

the trial is three months away, they still have not received any

expert   reports,    and   they   lack   sufficient    time     to   depose    the

plaintiff’s experts and to retain experts of their own to refute

the plaintiff’s experts.          The defendants concede that a trial

continuance may cure the resulting prejudice, but neither party

has requested a trial continuance.

     The plaintiff counters that the two experts he lists in his

witness list are “rebuttal witnesses not subject to this Court’s

Scheduling Order deadline;” and that striking the plaintiff’s so-

called    rebuttal     witnesses     will      unfairly       prejudice       him,

“particularly [given his] professional courtesy in voluntarily

extending Defendants’ deadline for submission of their expert

reports.”   If the Court rejects the rebuttal witness theory, the

plaintiff argues that “good cause” exists for extending the expert

deadline, given that: the plaintiff’s doctor has recommended an

anterior cervical disc fusion as his next treatment option and

post-operative      recovery   period    for   the    surgery    is   unknown; 2

amendment of the scheduling order deadline to exchange expert




2Notably, the plaintiff offers little detail concerning the timing
of this recommendation, if or when the recommended surgery is
scheduled; nor has he moved to continue the trial in light of his
allegedly uncertain medical condition and the resulting unsettled
extent of his damages.
                                5
reports is critical to the plaintiff’s ability to carry his burden

of proof; the plaintiff does not oppose defendants’ motion to

extend their written expert report deadline; and a continuance is

available to cure any prejudice to the defendants by the tardy

submission of expert reports.

       The plaintiff has offered no persuasive explanation for his

failure to meet the expert deadline.     And, the plaintiff offers no

explanation for his failure to request an extension of his expert

deadline. 3    Moreover, insofar as the plaintiff suggests that he

needs his two experts to testify in order to carry his burden of

proof, the claimed importance of the expert testimony underscores

the need for compliance with the deadlines, or at least informing

the Court in advance if good faith compliance was not possible.

Plaintiff did neither.

       The plaintiff does not dispute that he failed to submit timely

expert reports -- indeed, there is no dispute that still to this

date no expert reports have been produced.         But the plaintiff

nevertheless seeks to characterize the experts he identified in

his witness list as “rebuttal experts” because, he claims, he


3   Again, the Court’s scheduling order provides:
        Deadlines, cut-off dates, or other limits fixed herein
        may only be extended by the Court upon timely motion
        filed in compliance with the Local Rules and upon showing
        of good cause....

                                   6
technically identified his two experts one day after the defendants

filed their witness list in which they identified experts.                           Even

if the plaintiff could persuade the Court that rebuttal experts

are permitted by the Court’s scheduling order, the plaintiff’s

characterization of his expert witnesses as “rebuttal” experts

betrays the burden of proof and this Court’s orderly scheme of

expert disclosure set forth in the scheduling order based on that

burden of proof.          The Court declines to sanction the plaintiff’s

attempt to upset this Court’s scheduling order by allowing Ralph

Litloff,    Jr.     and    Dr.    Aaron    Wolfson      to    testify    as   “rebuttal

witnesses.”       To permit the plaintiff’s listed experts to testify

as rebuttal experts when neither expert has produced any report

(let    alone   a   timely       report)   that       has    been   disclosed   to    the

defendants would prejudice the defendants with more discovery,

subvert the orderly scheme of expert disclosure, and disturb the

trial    schedule     to    accommodate         the    plaintiff’s      tardiness     and

failure to comply with the scheduling order. The Court underscores

that the plaintiff has not produced any expert reports and has

never requested additional time within which to produce reports by

the experts he has listed on his witness list.




                                            7
     Accordingly, the defendants’ motion to strike the plaintiff’s

expert witnesses for failure to comply with the scheduling order

is hereby GRANTED.

                     New Orleans, Louisiana, January __, 2019



                               _____________________________
                                    MARTIN L. C. FELDMAN
                                UNITED STATES DISTRICT JUDGE




                                 8
